Exhibit 10.31

 

BURLINGTON NORTHERN SANTA FE CORPORATION

COMPENSATION AND DEVELOPMENT COMMITTEE

 

December 11, 2002

 

APPROVAL OF VESTING AND EXTENSION OF STOCK AWARDS

FOR CHARLES L. SCHULTZ

 

Recommend approval of the following resolution.

 

VESTING AND EXTENSION OF STOCK AWARDS

 

WHEREAS, Burlington Northern Santa Fe Corporation (the “Company”) deems it is in
the best interest of the Company to provide certain stock benefits to Charles L.
Schultz as Executive Vice President and Chief Marketing Officer of the Company
to encourage his continued service; and

 

WHEREAS, the Compensation and Development Committee (the “Committee”) wishes to
exercise its authority under Section 11.8 of the BNSF Corporation 1996 Stock
Incentive Plan and the BNSF Corporation 1999 Stock Incentive Plan (the “Plans”)
pursuant to which the Committee may determine that a participant’s termination
will not result in a forfeiture or other termination of the stock award;

 

NOW THEREFORE, IT IS RESOLVED, that pursuant to the authority granted under the
Plans, the Committee hereby determines that all outstanding awards of Mr.
Schultz under the Plans granted prior to the date of this resolution shall vest
upon termination of employment (without proration), provided, however, that the
performance criteria with respect to any performance-based restricted stock
shall continue to apply, and provided, further, that if termination occurs prior
to June 30, 2003, such vesting must be approved by the Chairman of the
Committee; and

 

FURTHER RESOLVED, that all Option Awards of Mr. Schultz outstanding immediately
prior to his date of termination, except for those with an expiration date of
May 25, 2003, or those Non-Qualified Stock Options with a grant date of January,
2000, which are not exercised within the existing post-employment exercise
window of three (3) months or three (3) years following the date of termination
shall remain in effect until the earlier of the award expiration date which
would have applied but for the date of termination or the fifth (5th)
anniversary of the date of termination; provided however that Incentive Stock
Options not exercised prior to the date of termination shall be deemed to be
Non-Qualified Stock Options on the day following the date of termination; and

 

FURTHER RESOLVED, that the officers of the Company are authorized and empowered
by and on behalf and in the name of the Company to do and perform, or cause to
be done and performed, all such acts, deeds and things and to make, execute, and
deliver, or cause to be made, executed, and delivered, all such agreements,
undertakings, documents, instruments, or certificates and to pay all such fees
and expenses as each such officer may deem necessary or appropriate to
effectuate or carry out fully the purpose and intent of the foregoing
resolutions.

 

 

Compensation and Development Committee

Fort Worth, Texas

December 11, 2002